Citation Nr: 9912437	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-17 535	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her brother-in-law


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  He died on September [redacted], 1996.  The 
appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1, 1996, rating decision by the 
Columbia, South Carolina, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  The appellant testified 
at a hearing at the RO on October 27, 1997, in connection 
with her appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

The record shows that the veteran died in September 1996 at 
the age of 75.  According to the official certificate of 
death, the immediate cause of death was multisystem organ 
failure of 10 days' duration.  Sepsis syndrome of 12 days' 
duration and acute cholecystitis of 13 days' duration were 
listed as contributory causes of death.  Severe chronic 
obstructive pulmonary disease was listed as another 
significant condition which contributed to death but did not 
result in the underlying cause of death.  No autopsy was 
performed.  During his lifetime and at the time of his death, 
service connection was in effect for several physical 
disabilities resulting from a gunshot wound to the right neck 
in service rated in combination as 50 percent disabling.  


The appellant contends that the respiratory disease that 
caused or contributed to the veteran's death had its onset in 
military service.  At her hearing at the RO there was 
testimony to the effect that he had received treatment for 
respiratory disorder at VA medical facilities at various 
times during his lifetime and had in fact been hospitalized 
by the VA.  No records relating to this reported treatment is 
presently in the appellate record.  The VA facility 
identified in records from the Francis Health System is that 
at Oteen, but it cannot be determined from the file whether 
the veteran may have been seen at other VA facilities as 
well.  This should be clarified and all available records 
should be obtained.  

Since the VA is obligated by law to obtain relevant records 
in the possession of the Federal Government, 38 U.S.C.A. 
§ 5106 (West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) 
("when information sufficient to identify and locate 
necessary evidence is of record, the Department of Veterans 
Affairs shall assist a claimant by requesting, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency"), the appeal must be remanded in order for the RO to 
obtain all available medical records from any VA medical 
facility where he may have been seen.  See also Counts v. 
Brown, 6 Vet. App. 473 (1994).  The information provided by 
the veteran regarding the location of such records is fully 
adequate to trigger the VA duty under § 5106 and § 3.159(b).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should obtain all medical 
records pertaining to examination and 
treatment of the veteran at the Oteen VA 
Medical Center.  The RO should ask the 
appellant to identify any other VA or 
other government medical facilities where 
the veteran may have been treated during 
his lifetime and all available records 
should be obtained.  

2.  The RO should advise the appellant 
that while the case is in remand status 
she is free to submit additional evidence 
and argument on the question at issue.  
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).  

3.  When the record is complete, the RO 
should review the issue on appeal.  The 
review should include a determination as 
to whether the claim for service 
connection for the cause of the veteran's 
death is well-grounded.  If it is found 
to be well-grounded, any additional 
development necessary to satisfy the 
statutory duty to assist in the 
development of the evidence to support a 
well-grounded claim should be undertaken.  
If the determination is adverse to the 
appellant, a supplemental statement of 
the case should be prepared, and the 
appellant and her representative should 
be afforded a reasonable period of time 
for a reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
appellant until she receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



